Exhibit 10.1

MEMO

 

 

April 27, 2020

 

TO:   Al Dittrich

FROM:   Steve Schlecht

RE:  Retirement from Duluth Holdings Inc.

 

This memorandum sets forth the understanding reached between the two of us with
regard to your Retirement from Duluth Holdings Inc. (the Company).

 

Background:

You wish to retire as of May 7, 2020. 

Your Employment Agreement with the Company dated August 5, 2015, as amended
(the Agreement), treats retirement as a “Termination by Resignation” under
Section 3.1(c) of the Agreement.  Nevertheless, the Company will provide you
with the following retirement benefits described below. 

Given your five years of employment with the Company, preceded by your service
on the Company’s Advisory Board in 2014, the Company will provide the following
retirement benefits to you, subject to approval by the Company’s Compensation
Committee, and, in turn, you agree to the following:

1.Your continued employment by the Company will be governed by the terms of your
Agreement and will end on May 7, 2020 (the Retirement Date), and your health
benefits with the Company will continue through May 31, 2020.   

 

2.Nine months of base salary continuation at the annual rate of $350,000 paid in
approximately equal monthly installments over the nine-month period immediately
following receipt of the release and the termination of the rescission period
(as described in paragraph 7 below).  

 

3.As of the date of the memorandum, your Unvested Stock (as defined in your
restricted stock agreements dated March 6, 2017, March 8, 2018, April 8, 2019
and February 3, 2020) that is scheduled to vest after the Retirement Date is
equal to 32,760 shares of Class B common stock of the Company. 24,010 shares of
your Unvested Stock that are scheduled to vest after the Retirement Date will
vest immediately upon the Retirement Date.  The remaining 8,750 shares of
Unvested Stock that are scheduled to vest after the Retirement Date will be
immediately forfeited by you on the Retirement Date and will revert back to the
Company. 

--------------------------------------------------------------------------------



4.You will be entitled to receive your Accrued Obligations (as defined in the
Agreement, which includes payment of all accrued, unused PTO), and you will not
be eligible to receive a pro-rated annual incentive bonus payment for fiscal
2020 in light of the fact that no Bonus Plan (as defined in the Agreement) for
fiscal 2020 has been established by the Compensation Committee as of the date of
this memorandum.  You will be entitled to receive the retirement benefits
described above. 

 

5.Your obligations under Articles IV-X of the Agreement shall remain in full
force and effect (including Articles VII and X as amended and restated in
paragraphs 6 and 9, respectively, below) following the date of this memorandum
and following the Retirement Date, and you agree to continue to abide by any
such obligations following the Retirement Date.  

 

6.In consideration of the benefits described above, Article VII of the Agreement
will be replaced with the following language: 

 

ARTICLE VII
NON-SOLICITATION OF EMPLOYEES

 

During the term of Executive’s employment with the Company and for  two (2)
years thereafter, Executive shall not directly or indirectly solicit any
Restricted Person to provide services to or on behalf of a person or entity in a
manner reasonably likely to pose a competitive threat to the Company.  The term
“Restricted Person” means an individual who, at the time of the solicitation, is
an employee of the Company and (i) who is a top-level employee of the Company,
has special skills or knowledge important to the Company, or has skills that are
difficult for the Company to replace and (ii) with whom Executive had a working
relationship, or about whom Executive acquired or possessed specialized
knowledge; in each case, in connection with Executive’s employment with the
Company and during the twelve (12) month period immediately prior to Executive’s
last day of employment with the Company.

 

7.You agree to timely execute (and fail to revoke) a release in a form
acceptable by the Company following your Retirement Date. 

 

8.In the event that one or more of the provisions of this memorandum shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this memorandum shall not in any way be
affected or impaired thereby. 

 

9.The parties mutually agree that Article X of the Agreement will be replaced
with the following language: 

ARTICLE X

NONDISPARAGEMENT

 



--------------------------------------------------------------------------------



Executive agrees that Executive will not, at any time (whether during or after
the Employment Term), publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning the
Company and its respective present and former members, partners, directors,
officers, shareholders, employees, agents, attorneys, successors and assigns,
except as required by law, rule or regulation.  “Disparaging” remarks, comments
or statements are those that impugn the character, honesty, integrity or
morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.  Likewise,
following the end of the Employment Term, the Company agrees to instruct the
then current officer team not to publically publish or publically communicate to
any person or entity any Disparaging remarks comments or statements concerning
Executive, except as required by law, rule or regulation.

 

Sincerely,

/s/ Steve Schlecht

 

Steve Schlecht

Executive Chairman and Chief Executive Officer

Duluth Holdings Inc.

 

ACCEPTED AND AGREED TO

THIS 27th DAY OF APRIL, 2020:

 

 

/s/ Al Dittrich

Al Dittrich

--------------------------------------------------------------------------------



 

Exhibit A

COMPLETE AND PERMANENT RELEASE

 

Duluth Holdings Inc. (the “Company”) and Al Dittrich (“Executive”) are party to
a Memorandum, dated April 27, 2020 (“Memorandum”), and an Employment Agreement
dated August 5, 2015, as amended (the “Employment Agreement”).  The Memorandum
provides, in relevant part, that in consideration for the Company’s provision of
certain enumerated benefits, Executive will execute this Complete and Permanent
Release (“Release”).  In exchange for this consideration, the sufficiency of
which Executive acknowledges, Executive agrees as follows:

1.Executive, on behalf of himself, his heirs, successors, and assigns, releases
the Company, its parents, subsidiaries, affiliates, and related entities and
their respective past and present officers, directors, shareholders, managers,
members, partners, agents, and employees (“Released Parties”) from any and all
claims Executive may have against the Released Parties arising out of or
relating to any act, omission, matter, cause or event occurring prior to the
date hereof. 

2.The claims released include, but are not limited to, those arising out of or
relating in any way to Executive’s employment with the Company, the conclusion
of Executive’s employment, arising under or related to the Employment Agreement,
or any actions or inactions of the Company relating to Executive in any way,
including but not limited to, all matters in law, in equity, in contract, or in
tort, or pursuant to statute, including damages, attorneys’ fees, costs, and
expenses, and, without limiting the generality of the foregoing, all claims
arising under Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Equal Pay Act, the Employee Retirement Income Security Act
(with respect to unvested benefits), the Civil Rights Act of 1991, the Wisconsin
Fair Employment Act, the Wisconsin Wage Claim and Payment Law, the Wisconsin
Cessation of Health Care Benefits Law, the Wisconsin Family and Medical Leave
Law, the Wisconsin Personnel Records Statute, the Wisconsin Employment Peace
Act, all as amended, or any other federal, state or local law, statute or
ordinance affecting Executive’s employment with or transition from employment
with the Company.  Executive’s acceptance of this Release also will release any
and all claims under the federal Age Discrimination in Employment Act (“ADEA”). 

3.This Release applies both to claims that are now known or are later
discovered.  However, this Release does not apply to any claims that may arise
after the date Executive executes this Release, nor does this Release apply to
any claims that may not be released under applicable law.  Likewise, this
Release is not intended to and shall not restrict Executive from:  (i) filing a
charge with any federal, state, or local agency regarding any alleged violation
of law, including with the Equal Employment Opportunity Commission or the
Securities and Exchange Commission (“SEC”) (collectively, “Government
Agencies”); (ii) participating or cooperating in the investigation or
adjudication of any alleged violation of law, conducted by any Government
Agencies, including by testifying or by providing, collecting, or disclosing
information to any Government Agencies, with or without prior notice to the
Company; (iii) opposing any suspected  

--------------------------------------------------------------------------------



or alleged violation of law; (iv) engaging in concerted activity protected under
Section 7 of the National Labor Relations Act; or (v) receiving compensation
under any whistleblower reward program for information provided to the SEC or
OSHA.  Except with respect to any whistleblower-related claims and reward
programs, this Release does prevent Executive from making any personal recovery
against the Company or the Released Parties, including the recovery of money
damages, as a result of filing a charge or complaint.

4.By signing below, Executive acknowledges and agrees that, as of the date
Executive signs this Release, there are no pending complaints, charges, or
lawsuits filed by Executive against the Company or any of the Released Parties,
and further acknowledges that Executive is the sole and lawful owner of all
rights, title, and interest in and to all matters released under this Release
and that Executive has not assigned or transferred (or purported to assign or
transfer) any of such released matters to any person or entity. 

5.Executive acknowledges and agrees that the benefits provided in the Memorandum
are provided in full satisfaction of any severance or post-employment obligation
of the Company arising under the Employment Agreement or any other plan or
policy of the Company.  Notwithstanding that foregoing, Executive further
acknowledges and agrees that he remains bound by any confidentiality, business
ideas, non-solicitation and/or non-competition agreements between him and the
Company, including without limitation Articles IV-X of the Employment Agreement,
as amended by the Memorandum. 

6.As used in this Release, the term “claims” shall be construed broadly and
shall be read to include, for example, the terms “rights,” “causes of action
(whether arising in law or equity),” “damages,” “demands,” “obligations,”
“grievances,” and “liabilities” of any kind or character.  Similarly, the term
“release” shall be construed broadly and shall be read to include, for example,
the terms “discharge” and “waive.” 

7.The Company wishes to ensure that Executive voluntarily agrees to the terms
contained in this Release and does so only after Executive fully understands
them.  Accordingly, the following provisions shall apply: 

(A)Executive has been advised, and is hereby advised, to consult with an
attorney of Executive’s choosing before signing this Release; 

(B)Executive acknowledges and agrees that Executive has read this Release,
understands its contents, and may accept its terms by signing and dating it
(which date shall be no earlier than May 8, 2020), and returning the signed and
dated Release, via mail, e-mail, hand delivery, or overnight delivery so that it
is received by David O’Brien, Director of Human Resources, 201 E. Front Street,
Mount Horeb, WI 53572, email: david.obrien@duluthtrading.com on or before 5:00
p.m. Central Time on the 21st calendar day following the end of the Transition
Period; 

(C)Executive understands that this Release includes a final general release,
including a release of all claims under the ADEA;  

(D)Executive understands that Executive has seven (7) calendar days after
signing this Release to revoke Executive’s acceptance of it (“Revocation
Period”).  Such  

--------------------------------------------------------------------------------



revocation will not be effective unless written notice of the revocation is
received, via mail, e-mail, hand delivery, or overnight delivery so that it is
received by David O’Brien, Director of Human Resources, 201 E. Front Street,
Mount Horeb, WI 53572, email: david.obrien@duluthtrading.com, on or before 5:00
p.m. Central Time on the first workday following the end of the Revocation
Period; and

(E)If Executive gives timely notice of revocation of this Release, it shall
become null and void, and all rights and claims of the parties which would have
existed, but for the acceptance of this Release’s terms, shall be restored.  

8.This Release shall be binding on the successors of the Company and Executive,
is not assignable by Executive, and is governed by Wisconsin law without regard
to its principles of conflict of laws. 

9.This Release and Executive’s entitlement to additional benefits under the
Memorandum and Employment Agreement will not be effective until Executive has
signed and delivered this Release, as provided in Paragraph 7(B), above, and
Executive has declined to exercise Executive’s revocation rights within the
Revocation Period. 

 

I agree with and accept the terms contained in this
Release and agree to be bound by them.

Dated this _____ day of , 20__. 

Time:   




Al Dittrich 

 

 

 